Citation Nr: 0813963	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for residuals of a left great toe sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when she retired in January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a Travel Board hearing before the 
undersigned in May 2005.

In May 2007, the Board remanded this matter for further 
development.  


FINDING OF FACT

Residuals of a left great toe sprain are manifested by X-ray 
evidence of arthritis and objective evidence of 
noncompensable limitation of motion without evidence of a 
moderate foot injury.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a left 
great toe sprain have been met.  38 U.S.C.A. § 1155 (2007); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5003 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  In response to the October 
2007 supplemental statement of the case, the veteran 
indicated that she had no further evidence to submit.  The 
veteran was afforded necessary examinations.  Based upon the 
foregoing, no further action is necessary to assist the 
claimant.

Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2007).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of the metatarsal bones.  A 
20 percent evaluation is assigned for a moderately severe 
condition, and a 30 percent evaluation is assigned for a 
severe condition.  38 C.F.R. § 4.71a, DC 5283.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5284.

Diagnostic Code 5171 provides for a minimum 10 percent 
disability rating for an amputation of the great toe without 
metatarsal involvement.  As the appellant's great toe has not 
been amputated or presented functional impairment which 
equates to an amputation, the application of Code 5171 is 
inappropriate.

At an August 2003 VA examination, the veteran reported that 
she was told that she had turf toe of the left great toe.  
Her only complaint was that of weakness on flexion of the 
great toe.  By appearance, it was equal to the opposite side 
in terms of angulation.  Range of motion for both great toes 
was dorsiflexion to 40 degrees and plantar flexion to 15 
degrees. This was equal, bilaterally.  The left great toe was 
slightly weak to flexion against resistance relative to the 
right (left 4/5 and right 5/5).  

X-rays revealed mild hallux valgus, especially on the left 
with slight joint space narrowing and marginal spurring at 
the first MP joint on the left side.  The study appeared 
otherwise normal.  The radiologist impression was that the 
veteran had mild hallux valgus and arthritic changes.  

At her May 2005 hearing, the veteran reported constant toe 
pain.  She stated that she could not wear a heel type of shoe 
or sandals and had trouble driving because of aching pain.  
She also noted problems walking and climbing stairs.  She 
rated her pain as a 10.  She reported that she could no 
longer bend her toe.  She noted an inability to do activities 
with her feet.  She stated that she could not work as a 
result of not being able to wear shows to an interview.  

In May 2007, the Board remanded this matter to obtain 
additional VA treatment records and to afford the veteran an 
additional VA examination.

The veteran underwent a VA examination in June 2007.  She was 
noted to have had a left great toe sprain in service.  The 
veteran stated that she had pain in her great toe on a daily 
basis.  Some days were worse than others.  She described the 
pain as dull, aching, and localized to the great 
metatarsophalangeal joint.  It did not radiate up or down.  

The veteran had a custom rigid insert in the shoe to help 
immobilize this area but did not use a cane or other 
assistive device.  She worked and stated that she sometimes 
had to limp to get through the day.  She did not miss work 
because of her toe.  The veteran took over the counter 
analgesics for her toe.  She was able to perform all of her 
daily activities such as self-care and chores around the 
house.  

Physical examination revealed that the left 
metatarsophalangeal joint of the great toe seemed to be 
mildly tender to palpation.  The veteran had about 0 degrees 
of dorsiflexion and 20 degrees of plantar flexion.  This was 
less than expected and less than on the other side.  She had 
20 degrees of dorsiflexion and 30 degrees of plantar flexion 
on the right side.  There were no wounds or ulcers.  The 
veteran had intact sensation, distally.  There was no 
instability.  She indicated that if she overdid it she would 
have a bad day.  The veteran stated that she would have more 
pain in the foot and would limp the following day.  This was 
what she described as a flare-up.  X-rays revealed some 
hallux rigidus or arthritis in the metarsophalangeal joint of 
the great toe.  

The assessment was that the veteran had mild arthritis of the 
metatarsophalangeal joint of the great toe.  This did not 
cause her to limp at the time of the examination, but the 
veteran stated that at times it did cause her to limp. It was 
mildly tender at the time of the examination.  The examiner 
indicated that, overall, the veteran had a small amount of 
loss of motion and some mild pain.  

The veteran was afforded an additional VA examination in 
September 2007.  The veteran stated that her big toe bothered 
her on an occasional basis.  Her major problem was in her 
small toe.  

Physical examination of the great toe revealed equal motion 
on both sides of 30 degrees of dorsiflexion and 10 degrees of 
plantar flexion without pain, without tenderness, or other 
abnormality of the great toe MTP area.  X-rays showed very 
minimal changes in the first MTP.

The pertinent diagnosis was history of sprained left first 
MTP left foot with minimal degenerative change.  The examiner 
stated that the veteran's great toe was very minimally 
symptomatic and was quite normal to examination.  There was 
no significant arthritis in the great MTP or otherwise in the 
foot.  

The examiner reported that the veteran had quit her job 
because of foot pain mainly dealing with the small toe 
hypersensitivity, tingling, and pain.  The veteran did not 
have significant problems with the great toe although it was 
on the same foot.  She did have tenderness at the fifth.  
There was no motion at the fifth as the toe was absent.  The 
examiner put functional limitations on standing and walking 
because of her toe sensitivity.  The weightbearing was 
abnormal.  The Achilles tendon inserted normally and she had 
pain on manipulation of only the fifth toe stump, but not 
otherwise in her feet.  

The veteran's left big toe disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Given the 
findings of minimal disability on VA examinations, the 
evidence is against a finding of moderate foot injury, such 
as would be required for a compensable rating under that 
diagnostic code.

The veteran has been shown to have degenerative changes of 
the metatarsal phalangeal joint.  Consideration must also be 
given as to whether a compensable (10 percent) disability 
evaluation may be assigned under Diagnostic Code 5003.  As 
indicated above, a 10 percent rating may be assigned when 
there is X-ray evidence of involvement of a minor joint group 
with objective evidence of limitation of motion.  The toes 
constitute a minor joint.  38 C.F.R. § 4.45.  

X-ray examinations have consistently been interpreted as 
showing arthritis in the big toe.  At times, examiners have 
noted limitation of motion, while at others; the range of 
motion has been reported as normal.  Even when the motion was 
reported as normal, however, examiners have found the toe to 
be symptomatic.  The evidence is in relative equipoise as to 
whether there is objective evidence of limitation of motion.  
Resolving reasonable doubt in the veteran's favor, a 10 
percent rating is warranted under the provisions of 
Diagnostic Code 5003.  

The Board has also considered the possibility of a higher 
rating for malunion or nonunion of the tarsal or metatarsal 
bone under 38 C.F.R. § 4.71a, Diagnostic Code 5283, but there 
is no X-ray or clinical finding of malunion or nonunion of 
the left great tarsal or metatarsal. Thus, a higher rating 
under Diagnostic Code 5283 is not warranted.

Under the provisions of 38 C.F.R. § 3.321(b) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.

The veteran did testify that the toe disability prevented her 
from obtaining employment, but the record shows that she was 
in able to become employed, and that the big toe did not 
cause her to loose time from work.  

The most recent record shows that she is again unemployed, 
but this was not attributed to the big toe.  The evidence 
fails to show that her service-connected left big toe 
disorder has markedly interfered with her employment status 
beyond that interference contemplated by the assigned 
evaluation.  There is no indication that this disorder has 
necessitated hospitalization.  An exceptional disability 
picture is not demonstrated, and referral for consideration 
of an extra-schedular rating is not warranted.  

The weight of the evidence is against an evaluation in excess 
of 10 percent for the great toe disability.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

An initial 10 percent evaluation for residuals of a left 
great toe sprain is granted, effective February 1, 2004.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


